Citation Nr: 1146823	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for herniated nucleus pulposus and degenerative joint disease of the lumbar spine ("lumbar spine disability"), prior to September 2, 2008, on the basis of entitlement to an extraschedular rating.

3.  Entitlement to a rating in excess of 40 percent for the lumbar spine disability since September 2, 2008, on the basis of entitlement to an extraschedular rating. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for the lumbar spine disability and assigned a 20 percent initial rating, effective December 22, 2005.

The Veteran presented testimony at a videoconference hearing at Winston-Salem, North Carolina, in April 2009.  The transcript of that hearing has been associated with the claims file.  

The Board issued a January 2011 decision which denied this appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The case was returned to the Board pursuant to an August 2011 Court Order, incorporating by reference a Joint Motion for Remand (JMR).  As will be explained in greater detail below, the Order returned the appeal only on the grounds of extraschedular ratings for the service-connected lumbar spine disability and an extraschedular TDIU rating.  Accordingly, the issues on appeal have been recharacterized as they appear on the cover page of this Remand.

The Veteran is presently represented by the American Legion, which submitted a November 2011 Informal Hearing Presentation.  In it, the representative argues that the Veteran's schedular rating should be revisited, that additional, related disabilities should be service-connected, including hip bursitis, sacroiliitis, neurological complications and depression.  The representative also argued that hypertension, tinnitus, and bilateral hearing loss should be service-connected.  The Board notes that the Veteran has previously been denied service connection for tinnitus and bilateral hearing loss.  Thus, the issues of an increased rating for the lumbar spine disability on a schedular basis, service connection for hypertension, hip bursitis, sacroiliitis, neurological complications and depression, to include on a secondary basis, and petitions to reopen claims of service connection for tinnitus and bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board will take this opportunity to clarify the issues on appeal.  The Board issued a January 2011 decision which denied the Veteran's increased rating claims for the lumbar spine disability on schedular and extraschedular bases.  TDIU is an alternative theory of entitlement in increased ratings claims.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  The Board noted that the Veteran had been denied TDIU in an August 2009 rating decision and failed to appeal that determination.  Thus, the Board considered the TDIU issue theory of entitlement outside its jurisdiction.  

The JMR stated that the denial of referral for consideration of an extraschedular rating was inadequate and that TDIU on an extraschedular basis should have been considered by the Board in the first instance.  The JMR states that the parties agreed to the facts found by the Board except as to those discussed in the body of the JMR.  The Board notes that the JMR did not discuss the Board's findings as to the Veteran's schedular ratings for the lumbar spine disability.  Similarly, the JMR did not remand the TDIU issue on a schedular basis, which confirms that the parties agreed that the schedular ratings for the lumbar spine disability were adequate and did not satisfy the requirements for a TDIU on a schedular basis.  As a result, the Board finds that only consideration of TDIU on an extraschedular basis and increased ratings for the lumbar spine disability on an extraschedular basis for the periods both prior to and from September 2, 2008, are on appeal.  

The Veteran's current representative appears to argue in the November 2011 Informal Hearing Presentation (IHP) that the Veteran's schedular rating for the lumbar spine disability is inadequate and should be addressed by the Board.  The Board is, however, bound by the JMR's determinations regarding the issues on appeal.  As the JMR did not disturb the schedular ratings for the lumbar spine disability, the Board no longer has jurisdiction.  The Board has referred the matter to the RO to address in the first instance, as discussed in the Introduction.

Following issuance of the August 2011 Court Order remanding this case to the Board, the Veteran submitted additional lay statements in October 2011 concerning the severity of his service-connected lumbar spine disability.  The Veteran indicated that he did not waive consideration of the evidence by the AOJ and that he wanted a remand of his case.  The Board must remand for AOJ consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes that the Veteran's last VA examination in connection with these claims was conducted in October 2008, more than three years ago.  While there is no allegation of worsening, the Board finds that another VA examination would be helpful in reaching a decision in this case.  

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.

2.  The RO should schedule a VA orthopedic examination to ascertain the current nature and severity of the service connected lumbar spine disability.  If a neurological examination is necessary to assess any neurological symptoms associated with the service-connected condition one should be provided.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.  The examiner must set forth the complete rationale for all opinions expressed. 

The examiner should provide data as to the range of motion for the lumbar spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

4.  Then the RO should readjudicate the claims on appeal in light of all pertinent evidence, to include the newly submitted lay statement evidence in October 2011.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran a fully responsive supplemental statement of the case that includes clear reasons and bases for all determinations and afford him a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

